108 Ill. App. 2d 334 (1969)
247 N.E.2d 634
People of the State of Illinois, Plaintiff-Appellee,
v.
Jeroid Barbour, Sr., a/k/a "Pee Wee" Barbour, Impleaded, Defendant-Appellant.
Gen. No. 10,968.
Illinois Appellate Court  Fourth District.
May 13, 1969.
W.H. Kasten, of Springfield, for appellant.
Richard A. Hollis, State's Attorney of Sangamon County, of Springfield (Bruce D. Locher, Assistant State's Attorney, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CRAVEN.
Affirmed.
Not to be published in full.